Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 1 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 2 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 3 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 4 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 5 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 6 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 7 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 8 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document     Page 9 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 10 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 11 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 12 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 13 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 14 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 15 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 16 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 17 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 18 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 19 of 73
           Case 8:19-bk-14714-CB Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34                   Desc
                    II. STATUS OF PAYMENTS  TO SECURED
                                   Main Document   Page CREDITORS,
                                                        20 of 73   LESSORS
                          AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                          Post-Petition
                             Frequency of Payments                    payments not made
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment       (Number)           Total Due
Sheppard Mullin             n/a                                     0 n/a                 n/a
Irvine Company              monthly                        29,121.00                    0               0.00




                                                                             TOTAL DUE:                    0.00


                                              III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                           Gross Sales Subject to Sales Tax:         10,907.14
                                                                         Total Wages Paid:          118,225.12

                                                   Total Post-Petition                         Date Delinquent
                                                    Amounts Owing Amount Delinquent             Amount Due
                            Federal Withholding            10,351.38           0.00
                            State Withholding                3,464.89          0.00
                            FICA- Employer's Share           7,550.35          0.00
                            FICA- Employee's Share           7,550.35          0.00
                            Federal Unemployment               906.35          0.00
                            Sales and Use                      845.30          0.00
                            Real Property
                   Other:
                                          TOTAL:            30,668.62                 0.00
                                                   Page 11 of 16
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 21 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 22 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 23 of 73
    Case 8:19-bk-14714-CB
CO-OP ADVERTISING
                             Doc 92    Filed 01/21/20   Entered 01/21/20  10:33:34
                                                                    25,078.53
                                                                                     Desc 25,078.53
                              Main Document      Page 24 of 73
CUSTOMER CHARGEBACK                                                  1,637.94              1,637.94
COMMISSION                                                          15,441.84             15,441.84
FREIGHT OUT                                                         77,903.16             77,903.16
FREIGHT IN- FREIGHT & DUTY                                             352.97                352.97
ADVERTISING - PRINT                                                  9,437.00              9,437.00
ADVERTISING - INTERNET                                                 124.15                124.15
ADVERTISING - WEB NEWS & RADIO                                           0.00                  0.00
PHOTOGRAPHY EXPENSE                                                      0.00                  0.00
DOOR PRIZE-MARKTING EXPENSES                                             0.00                  0.00
MARKETING PROMOTION- COMMUNITY RELATION                                254.72                254.72
PUBLIC RELATIONS-MKTG                                                    0.00                  0.00
WEBSITE DEVELOPMENT & MAINT.                                             0.00                  0.00
WEBSITE HOSTING AND SERVER                                             550.00                550.00
SHOWS & CONVENTIONS - SERVICE & SET UP                                   0.00                  0.00
SHOWS & CONVENTIONS - PROMOTIONAL MATERI                                 0.00                  0.00
SHOWS & CONVENTIONS - FREIGHT                                            0.00                  0.00
SHOWS & CONVENTIONS - GUEST EXPENSE                                      0.00                  0.00
SHOWS & CONVENTIONS - DOOR PRIZE                                         0.00                  0.00
SHOWS & CONVENTIONS - OTHER                                              0.00                  0.00
TRAVEL - LODGING, AIRLINE, AUTO                                          0.00                  0.00
MEALS                                                                   33.33                 33.33
ENTERTAINMENT                                                            0.00                  0.00
POSTAGE                                                                (54.14)               (54.14)
DUES & SUBSCRIPTIONS                                                 2,413.93              2,413.93
ERP SYSTEM EXPENSE                                                   1,974.57              1,974.57
IT INFRASTRUCTURE & MAINTENANCE                                          0.00                  0.00
OTHER EMPLOYEE BENEFIT                                                   0.00                  0.00
PROPERTY TAXES                                                       2,350.85              2,350.85
SALES AND USE TAX                                                        0.00                  0.00
OTHER TAXES                                                              0.00                  0.00
FIRE & GENERAL INSURANCE                                             2,588.25              2,588.25
LEGAL FEES                                                         132,000.00            132,000.00
AUDIT FEES                                                               0.00                  0.00
TAX PREPARATION FEES                                                 1,125.00              1,125.00
CONSULTING & PROFESSIONAL FEES                                       3,590.95              3,590.95
INFORMATION TECHNOLOGY CONSULTING                                        0.00                  0.00
PERSONNEL PROCUREMENT EXPENSE                                            0.00                  0.00
TEMPORARY TECH AND CLERICAL SERVICES                                     0.00                  0.00
BANK CHARGES - NONINTEREST                                             955.11                955.11
FINANCING COST                                                           0.00                  0.00
LATE FEES AND PENALTIES                                                  0.00                  0.00
EARLY PAY DISCOUNT                                                       0.00                  0.00
BAD DEBT EXPENSE                                                         0.00                  0.00
GAIN / LOSS ON SALE OF FIXED ASSET                                       0.00                  0.00
MAINTENANCE - MACHINERY & EQUIPMENT                                    141.01                141.01
MAINTENANCE - TOOLING & INSTRUCTION                                      0.00                  0.00
MAINTENANCE - BUILDING                                               5,675.73              5,675.73
AUTO AND TRUCK EXPENSE                                                   0.00                  0.00
RENT - BUILDING                                                     21,366.00             21,366.00
RENT - OFFICE EQUIPMENT                                                 54.14                 54.14
RENT - OFFSITE WAREHOUSE                                                 0.00                  0.00
RENT - CONTAINER                                                         0.00                  0.00
RENT - COMPANY HOUSING                                                   0.00                  0.00
RENT - EQUIPMENT                                                         0.00                  0.00
TELEPHONE                                                            3,119.50              3,119.50
UTILITIES                                                           (2,150.41)            (2,150.41)
AVAILABLE TO USE                       Page 14 of 16                     0.00                  0.00
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 25 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 26 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 27 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 29 of 73
  Case 8:19-bk-14714-CB            Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                            ACCOUNT STATEMENT
                                   Main Document    Page 30 of 73               Page 2 of                          20
                                                                                 STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                     ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                                 0303
         MEADE INSTRUMENTS CORP.




Number         Date        Transaction Description                                                   Additions
               12-18   Automatic Trans            TRANSFER FROM DEPOSIT SYSTEM ACCOUNT

                                                  8003032201                                       48,650.25
               12-19   Automatic Trans            TRANSFER FROM DEPOSIT SYSTEM ACCOUNT

                                                  8003032201                                       30,062.51
               12-20   Automatic Trans            TRANSFER FROM DEPOSIT SYSTEM ACCOUNT

                                                  8003032201                                      105,399.09
               12-30   Pre-Auth Credit            Apple Inc ACH/CRED 191230 0139397619                232.15




CHECKS
Number         Date                  Amount                      Number                  Date        Amount
309732         12-18                     181.25                  309896                  12-26      2,250.00
309742 *       12-03               2,465.00                      309897                  12-06      5,037.32
309786 *       12-18                     274.00                  309898                  12-09        499.15
309799 *       12-04               1,227.88                      309900 *                12-19     20,357.94
309800         12-03                     345.48                  309910 *                12-06         38.00
309801         12-02                     309.88                  309913 *                12-09      5,377.00
309803 *       12-03               4,987.11                      309914                  12-12        191.98
309805 *       12-02                     989.47                  309915                  12-09        194.57
309806         12-02                     634.20                  309920 *                12-09     10,593.00
309807         12-04                     773.31                  309921                  12-03      1,629.06
309808         12-05                     984.00                  309927 *                12-17      1,659.06
309810 *       12-02               1,810.00                      309929 *                12-16         15.00
309811         12-03               1,156.00                      309930                  12-09        326.47
309814 *       12-05                     769.04                  309931                  12-06         14.00
309817 *       12-03               8,123.50                      309934 *                12-09      9,300.00
309819 *       12-03               1,000.00                      309935                  12-09      9,088.78
309820         12-02               1,500.83                      309936                  12-06        821.36
309828 *       12-06                     131.46                  309937                  12-02      4,224.00
309832 *       12-30                     259.00                  309938                  12-26        440.00
309836 *       12-06                      14.50                  309940 *                12-06      2,014.61
309842 *       12-02                     220.97                  309943 *                12-27        192.87
309858 *       12-17                     540.00                  309946 *                12-05      1,218.75
309863 *       12-02                     326.47                  309951 *                12-04        480.54
309865 *       12-03            10,233.91                        309960 *                12-04        674.68
309866         12-09               1,361.86                      309963 *                12-03      1,126.11
309867         12-03               1,500.00                      309966 *                12-09        992.20
309871 *       12-04                     482.40                  309968 *                12-09     11,500.00
309872         12-03                     328.83                  309969                  12-06        704.55
309873         12-03                     181.82                  309973 *                12-13      5,325.00
309874         12-03                     405.66                  309974                  12-09     22,292.13
309878 *       12-02               1,200.00                      309976 *                12-06      1,118.40
309880 *       12-02               1,667.97                      309977                  12-20        152.07
309886 *       12-03                      80.00                  309978                  12-06      9,845.52
309887         12-17               1,785.00                      309979                  12-06      1,354.27
309888         12-03               1,950.00                      309980                  12-06        500.00
309891 *       12-04               4,125.00                      309982 *                12-06      9,536.69
309892         12-09               4,417.22                      309991 *                12-06      3,265.67
309895 *       12-03                     695.47                  309992                  12-05      5,289.08
  Case 8:19-bk-14714-CB               Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                               ACCOUNT STATEMENT
                                      Main Document    Page 31 of 73               Page 3 of                    20
                                                                                STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                  ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                              0303
         MEADE INSTRUMENTS CORP.




Number            Date                  Amount                      Number           Date         Amount
309993            12-06               1,061.84                      310005 *         12-26         326.47
309995 *          12-31               4,154.39                      310006           12-24       3,433.33
309996            12-30                  766.50                     310007           12-23         438.57
309997            12-26               2,721.90                      310009 *         12-31       1,484.23
309998            12-27                  141.01                     310010           12-30       1,216.93
309999            12-24                  308.73                     310011           12-30      21,309.44
310000            12-24                  118.53                     310017 *         12-31         246.12
310001            12-27                  184.71                     * Skip in check sequence
310002            12-26                  254.14




DEBITS
Date      Transaction Description                                                              Subtractions
12-02    Outgoing Wire       TIC - TECH PORTFOL IO                                              29,121.00
12-02    Preauth Debit       HRTLAND PMT SYS TXNS/FEES 191202 650000009757066                    3,143.15
12-03    Outgoing Wire       MEADE INSTRUMENTS MEXICO, SRL DE CV                                61,019.74
12-04    Outgoing Wire       GOE FORSYTHE & HOD GES LLP                                         52,000.00
12-06    Outgoing Wire       RENE VILLARRUEL GA RCIA                                             5,517.02
12-06    Automatic Trans     TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040188                         171.92
12-09    Automatic Trans     TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040188                          30.00
12-13    Outgoing Wire       GROBSTEIN TEEPLE, LLP                                              10,000.00
12-13    Outgoing Wire       ADP TAX SERVICE, I NC.                                             49,938.72
12-16    Automatic Trans     TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040188                          39.66
12-17    Outgoing Wire       R.L. JONES - SAN D IEGO, INC.                                       1,250.92
12-17    Outgoing Wire       MEADE INSTRUMENTS MEXICO, SRL DE CV                                62,034.00
12-17    Analysis Servic     ANALYSIS ACTIVITY FOR 11/19                                           855.56
12-17    Automatic Trans     TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040188                       1,952.14
12-20    Automatic Trans     TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040188                         169.44
12-23    Outgoing Wire       R.L. JONES - SAN D IEGO, INC.                                         209.93
12-23    Outgoing Wire       ADP TAX SERVICE, I NC.                                             63,949.87
12-23    Preauth Debit       US CBP PAYMENT 018277 272032404S                                   34,110.44
12-23    Preauth Debit       US CBP PAYMENT 018277 2720337042                                   37,435.99
12-23    Preauth Debit       US CBP PAYMENT 018277 272033303J                                   52,605.57
12-24    Outgoing Wire       MEADE INSTRUMENTS MEXICO, SRL DE CV                                15,166.67
12-31    Outgoing Wire       TIC - TECH PORTFOL IO                                              29,121.00
12-31    Outgoing Wire       MEADE INSTRUMENTS MEXICO, SRL DE CV                                42,846.60




DAILY BALANCES
Date            Amount                        Date              Amount                 Date       Amount
11-30          44,352.04                      12-11          253,457.76                12-23    467,706.88
12-02        177,725.09                       12-12          272,063.67                12-24    448,679.62
12-03        172,993.38                       12-13          424,016.31                12-26    442,687.11
12-04        146,334.58                       12-16          543,397.51                12-27    442,168.52
12-05        163,384.35                       12-17          493,480.10                12-30    418,848.80
12-06        217,830.95                       12-18          541,675.10                12-31    340,996.46
12-09        197,015.26                       12-19          551,379.67
12-10        208,088.60                       12-20          656,457.25
Case 8:19-bk-14714-CB        Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                      ACCOUNT STATEMENT
                             Main Document    Page 32 of 73               Page 4 of          20
                                                            STARTING DATE: December 01, 2019
135 N. Los Robles Ave., 6TH FL.
                                                                  ENDING DATE: December 31, 2019
Pasadena, CA 91101
                                                                                           0303
    MEADE INSTRUMENTS CORP.




   OVERDRAFT/RETURN ITEM FEES


                                                     Total for                Total
                                                    this period            year-to-date


             Total Overdraft Fees                       $0.00                    $0.00


             Total Returned Item Fees                   $0.00                    $0.00
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 33 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 34 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 35 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 36 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 37 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 38 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 39 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 40 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 41 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 42 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 43 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 44 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 45 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 46 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 47 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 48 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 49 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 50 of 73
  Case 8:19-bk-14714-CB        Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                        ACCOUNT STATEMENT
                               Main Document    Page 51 of 73                Page 2 of                 2
                                                                STARTING DATE: December 19, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                      ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                    8927
         MEADE INSTRUMENTS CORP.




DAILY BALANCES
Date          Amount                  Date     Amount                     Date           Amount
12-23       107,301.59                12-26   198,280.30                  12-30        281,186.16
12-24       169,335.59                12-27   236,463.00                  12-31        287,911.16




        OVERDRAFT/RETURN ITEM FEES


                                                        Total for                    Total
                                                        this period               year-to-date


               Total Overdraft Fees                         $0.00                       $0.00


               Total Returned Item Fees                     $0.00                       $0.00
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 52 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 53 of 73
  Case 8:19-bk-14714-CB            Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                            ACCOUNT STATEMENT
                                   Main Document    Page 54 of 73                Page 2 of                      6
                                                                             STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                 ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                             2201
         MEADE INSTRUMENTS CORP.




Number         Date        Transaction Description                                               Additions
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790080022*90 08965873\                         33.55
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790084486*90 08965873\                         42.35
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790082625*90 08965873\                         43.00
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790081697*90 08965873\                         44.00
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790083648*90 08965873\                         44.22
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191204

                                              790091436                                            54.34
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191203

                                              790096673                                            54.55
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790081351*90 08965873\                         60.72
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191203

                                              790094852                                            99.49
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT

                                              TRN*1*790080911*90 08965873\                        135.00
               12-04   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191204

                                              790098558                                           206.17
               12-04   Pre-Auth Credit        QUIVERS PAYMENT 191204 000000136294178            3,793.35
               12-04   Deposit                                                                    165.00
               12-04   Deposit Bridge                                                           6,324.12
               12-05   Deposit Adj-Cr         FGN ITEM CK # 1967 USD                              165.00
               12-05   Wire Trans-IN          KOSMOS SCIENTIFIC DE MEXICO SA DE C               1,526.73
               12-05   Wire Trans-IN          KOSMOS SCIENTIFIC DE MEXICO SA DE C               4,221.65
               12-05   Pre-Auth Credit        OC TANNER EDI PYMNTS 191205 0015065642            1,991.78
               12-05   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191205

                                              650000009757066                                   2,077.70
               12-05   Deposit Bridge                                                          11,783.04
               12-05   Swift IN Bk Cre        LEVENHUK OPTICS S. R.O.                           3,198.00
               12-06   Wire Trans-IN          KHAN SCOPE CENTRE LTD                             6,053.00
               12-06   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191206

                                              650000009757066                                     426.40
               12-06   Pre-Auth Credit        AMAZON.CO1421002 EDI PYMNTS 191206

                                              FCS000319715872                                  46,460.20
               12-06   Deposit Bridge                                                          42,654.13
               12-09   Pre-Auth Credit        HOME DEPOT 0537 EDI PAYMNT

                                              REF*TN*2002170611\                                  174.26
               12-09   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191209

                                              650000009757066                                   2,897.95
               12-09   Deposit Bridge                                                          52,084.48
               12-10   Wire Trans-IN          OPTICA COSENTINO S ACI                            9,300.00
               12-10   Deposit Bridge                                                             625.78
               12-11   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191211

                                              650000009757066                                     958.00
               12-11   Pre-Auth Credit        COUSINEAU INVEST DEPOSIT 191211 DP68651497        2,429.50
  Case 8:19-bk-14714-CB            Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                            ACCOUNT STATEMENT
                                   Main Document    Page 55 of 73                Page 3 of                         6
                                                                              STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                    ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                                2201
         MEADE INSTRUMENTS CORP.




Number         Date        Transaction Description                                                  Additions
               12-11   Pre-Auth Credit        AMAZON.CO1424130 EDI PYMNTS 191211

                                              FCS000319996132                                      4,810.88
               12-11   Pre-Auth Credit        WAL-MART STORES TRADE PYMT TRN*1*4702996\           36,745.78
               12-11   Deposit Bridge                                                                425.00
               12-12   Wire Trans-IN          RUP BASANT BROS                                      2,270.10
               12-12   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191212

                                              650000009757066                                      1,032.80
               12-12   Deposit Bridge                                                             15,494.99
               12-13   Wire Trans-IN          KOSMOS SCIENTIFIC DE MEXICO SA DE C                  1,388.70
               12-13   Wire Trans-IN          KANTOX LTD                                          99,975.00
               12-13   Wire Trans-IN          KANTOX LTD                                         104,849.33
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790100042                                               17.05
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790092675                                               17.82
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790093022                                               21.00
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790092247                                               33.00
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790091835                                               36.40
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191213

                                              790101676                                               54.34
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790101384                                               66.55
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790099034                                              113.55
               12-13   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191212

                                              790100695                                              361.17
               12-13   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191213

                                              650000009757066                                      3,360.00
               12-13   Deposit                                                                       663.00
               12-13   Deposit Bridge                                                              6,922.45
               12-16   Pre-Auth Credit        HOME DEPOT 0537 EDI PAYMNT

                                              REF*TN*2002260163\                                      25.20
               12-16   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191216

                                              650000009757066                                        140.00
               12-16   Pre-Auth Credit        OC TANNER EDI PYMNTS 191216 0015066499              26,486.80
               12-16   Pre-Auth Credit        AMAZON.CO1429113 EDI PYMNTS 191216

                                              FCS000240099912                                     59,246.58
               12-16   Deposit Bridge                                                             33,400.33
               12-17   Deposit Adj-Cr         FGN ITEM CK # 1974 USD                                 663.00
               12-17   Wire Trans-IN          GERILU DISTRIB, RE PRESENTACAO E CO                  7,840.64
               12-17   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191217

                                              790102649                                               50.45
               12-17   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191217

                                              650000009757066                                      1,545.00
               12-17   Pre-Auth Credit        SKYPOINT SRL 9373198 191217 9373198                  9,741.18
               12-17   Deposit Bridge                                                                319.00
  Case 8:19-bk-14714-CB            Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                            ACCOUNT STATEMENT
                                   Main Document    Page 56 of 73                Page 4 of                       6
                                                                              STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                  ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                              2201
         MEADE INSTRUMENTS CORP.




Number         Date        Transaction Description                                                Additions
               12-18   Pre-Auth Credit        AMAZON.CO1431113 EDI PYMNTS 191218

                                              FCS000259570722                                      120.60
               12-18   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191218

                                              650000009757066                                    2,976.00
               12-18   Pre-Auth Credit        QUIVERS PAYMENT 191218 000000138507268             6,731.39
               12-18   Pre-Auth Credit        WAL-MART STORES TRADE PYMT TRN*1*4733885\         38,822.26
               12-19   Wire Trans-IN          NIMAX GMBH                                        13,624.84
               12-19   Pre-Auth Credit        AMAZON.CO1431649 EDI PYMNTS 191219

                                              FCS000200694922                                    2,106.22
               12-19   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191219

                                              650000009757066                                   14,331.45
               12-20   Wire Trans-IN          CS ELECTRONICS LTD                                87,966.29
               12-20   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191220

                                              650000009757066                                    1,876.80
               12-20   Pre-Auth Credit        Touch of Modern EDI PYMNTS 191220

                                              100070008931222                                    2,337.66
               12-20   Deposit Bridge                                                            1,577.23
               12-20   Deposit Bridge                                                           11,641.11
               12-23   Pre-Auth Credit        OC TANNER EDI PYMNTS 191223 0015067033             4,519.00
               12-23   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191223

                                              650000009757066                                    7,541.63
               12-23   Pre-Auth Credit        WAL-MART STORES TRADE PYMT TRN*1*4751098\         13,088.64
               12-23   Pre-Auth Credit        AMAZON.CO1435787 EDI PYMNTS 191223

                                              FCS000241178172                                   52,907.01
               12-23   Deposit Bridge                                                           29,245.31
               12-24   Pre-Auth Credit        TRANSFORM KM LLC CORP PYMNT 191224

                                              790104751                                             44.72
               12-24   Pre-Auth Credit        HOME DEPOT 0537 EDI PAYMNT

                                              REF*TN*2002223292\                                   115.92
               12-24   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191224

                                              650000009757066                                   16,927.65
               12-24   Pre-Auth Credit        AMAZON.CO1436760 EDI PYMNTS 191224

                                              FCS000397834142                                   44,945.71
               12-26   Pre-Auth Credit        BEST BUY PAYMENT 2000514438                          119.09
               12-26   Deposit Bridge                                                           14,583.18
               12-27   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191227

                                              650000009757066                                    3,735.31
               12-27   Pre-Auth Credit        AMAZON.CO1439874 EDI PYMNTS 191227

                                              FCS000352000742                                   24,788.39
               12-30   Pre-Auth Credit        HOME DEPOT 0537 EDI PAYMNT

                                              REF*TN*2002290391\                                    15.68
               12-30   Pre-Auth Credit        AMAZON.CO1441809 EDI PYMNTS 191230

                                              FCS000378778592                                      259.00
               12-30   Pre-Auth Credit        BEST BUY PAYMENT 2000514832                          292.08
               12-30   Pre-Auth Credit        HRTLAND PMT SYS TXNS/FEES 191230

                                              650000009757066                                      351.60
               12-30   Pre-Auth Credit        OC TANNER EDI PYMNTS 191230 0015067498               550.00
               12-30   Deposit Bridge                                                           45,071.17
  Case 8:19-bk-14714-CB                 Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                                 ACCOUNT STATEMENT
                                        Main Document    Page 57 of 73                Page 5 of                         6
                                                                                    STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                         ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                                     2201
         MEADE INSTRUMENTS CORP.




Number            Date          Transaction Description                                                  Additions
                  12-31     Pre-Auth Credit           HRTLAND PMT SYS TXNS/FEES 191231

                                                      650000009757066                                   1,825.00




DEBITS
Date      Transaction Description                                                                     Subtractions
12-02    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                           178,520.99
12-03    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            92,495.98
12-04    Deposit Corr-DE                                                                                  165.00
12-04    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            33,105.01
12-05    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            24,963.90
12-06    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            95,593.73
12-09    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            55,156.69
12-10    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                             9,925.78
12-11    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            45,369.16
12-12    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            18,797.89
12-13    Deposit Corr-DE                                                                                  663.00
12-13    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                           217,216.36
12-16    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                           119,298.91
12-17    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            20,159.27
12-18    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            48,650.25
12-19    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                            30,062.51
12-20    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003040303                           105,399.09
12-23    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                           107,301.59
12-24    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                            62,034.00
12-26    Dep Rtn Stopped                                                                                9,827.15
12-26    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                             4,875.12
12-27    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                            28,523.70
12-30    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                            46,539.53
12-31    Automatic Trans      TRANSFER TO DEPOSIT SYSTEM ACCOUNT 8003118927                             1,825.00




DAILY BALANCES
Date            Amount                        Date             Amount                        Date        Amount
11-30                0.00                     12-11                  0.00                    12-23            0.00
12-02                0.00                     12-12                  0.00                    12-24            0.00
12-03                0.00                     12-13                  0.00                    12-26            0.00
12-04                0.00                     12-16                  0.00                    12-27            0.00
12-05                0.00                     12-17                  0.00                    12-30            0.00
12-06                0.00                     12-18                  0.00                    12-31            0.00
12-09                0.00                     12-19                  0.00
12-10                0.00                     12-20                  0.00
Case 8:19-bk-14714-CB        Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                      ACCOUNT STATEMENT
                             Main Document    Page 58 of 73                Page 6 of          6
                                                            STARTING DATE: December 01, 2019
135 N. Los Robles Ave., 6TH FL.
                                                                  ENDING DATE: December 31, 2019
Pasadena, CA 91101
                                                                                           2201
    MEADE INSTRUMENTS CORP.




   OVERDRAFT/RETURN ITEM FEES


                                                    Total for                 Total
                                                    this period            year-to-date


             Total Overdraft Fees                       $0.00                    $0.00


             Total Returned Item Fees                   $0.00                    $0.00
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 59 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 60 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 61 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 62 of 73
  Case 8:19-bk-14714-CB             Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34      Desc
                                                                             ACCOUNT STATEMENT
                                    Main Document    Page 63 of 73                Page 2 of                                      3
                                                                                       STARTING DATE: December 01, 2019
  135 N. Los Robles Ave., 6TH FL.
                                                                                            ENDING DATE: December 31, 2019
  Pasadena, CA 91101
                                                                                                                              0188
         MEADE INSTRUMENTS CORP.




Date     Transaction Description                                                                            Subtractions
12-30   Preauth Debit       PRINCIPAL PERIS PLIC-PERIS 191230 5-2846300001040                                 1,816.37




DAILY BALANCES
Date           Amount                       Date                Amount                          Date           Amount
11-30               0.00                    12-16                      0.00                     12-27                  0.00
12-06               0.00                    12-17                      0.00                     12-30                  0.00
12-09               0.00                    12-20                      0.00




        OVERDRAFT/RETURN ITEM FEES


                                                                                Total for                  Total
                                                                            this period                 year-to-date


                 Total Overdraft Fees                                              $0.00                      $0.00


                 Total Returned Item Fees                                          $0.00                      $0.00
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 64 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 65 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 66 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 67 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34    Desc
                        Main Document    Page 68 of 73

                          MEADE INSTRUMENTS CORP.
                   PROFIT & LOSS STATEMENT AS OF 12/31/2019

         REVENUE
         30000 SALES - GROSS                                  981,658.78
         30030 SALES - DEFERRED                                     0.00
         30050 SALES - ADJUSTMENT                              -8,455.26
         30060 REVENUE - FREIGHT                                2,716.97
         30070 REVENUE - REPAIR                                   334.00
         30080 REVENUE - EXTENDED WARRANTY                          0.00
         30090 REVENUE - OTHER                                    190.31
         30100 SALES - RETURN                                 -34,166.30
         30110 SALES - DISCOUNT AND ALLOWANCE                  -2,275.95
         30120 SALES - REBATES                                   -563.58
         30200 SALES - RETURNS RESERVE                              0.00
               TOTAL REVENUE                                  939,438.97

         COST OF SALES
         40000 STD COST OF SALES                              603,359.60
         40030 STD COST OF SALES - DEFERRED                         0.00
         40050 STD COST OF SALES - ADJUSTMENT                       0.00
         40100 STD COST OF SALES - RETURN                     -14,064.90
         40200 STD COST OF SALES - RETURN RESERVE                   0.00
         41000 PURCHASE PRICE VARIANCE - RAW MATERIAL               0.00
         41010 PURCHASE PRICE VARIANCE - FINISHED GOOD         -1,632.00
         41100 MATERIAL OH INCURRED - FREIGHT                  56,414.65
         41110 MATERIAL OH INCURRED - DUTY                     85,744.73
         41190 MATERIAL OH APPLIED                                  0.00
         41200 DIRECT LABOR INCURRED - REGULAR                      0.00
         41210 DIRECT LABOR INCURRED - OVERTIME                     0.00
         41220 DIRECT LABOR INCURRED - TAX & BENEFIT                0.00
         41290 DIRECT LABOR APPLIED                                 0.00
         41300 FACTORY VARIABLE OH INCURRED                         0.00
         41321 SUPPLIES - SHIPPING                                  0.00
         41326 PRINTING - LABELS                                    0.00
         41390 FACTORY VARIABLE OH APPLIED                          0.00
         41400 JOB VARIANCE                                         0.00
         41450 PART NUMBER CONVERSION VARIANCE                    -20.43
         41500 FREIGHT IN - RAW & FINISH MATERIALS                  0.00
         41501 FREIGHT - MX TO IRVINE                               0.00
         41510 CUSTOMS                                              0.00
         41515 REWORK                                               0.00
         41520 SCRAP PRODUCTION                                     0.00
         41521 SCRAP - IMPORT PRODUCT                             980.38
         41522 SCRAP - MAKE PRODUCT                                 0.00
         41525 HAZARDOUS WASTE                                      0.00
         41530 SET UP EXPENSE                                       0.00
         41540 QUANTITY ADJUSTMENT                                866.32
         41550 INVENTORY ADJUSTMENT (COST ROLL ETC)               -54.18
         41560 OBSOLESCENCE                                         0.00
         41800 INCOME FROM SALE OF SCRAP                            0.00
         41900 CAPITALIZED VARIANCES                                0.00
         99999 Not Assigned                                         0.00
                TOTAL COST OF SALES                           731,594.17

                GROSS PROFIT                                  207,844.80
                                                                    22%
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 69 of 73

         OPERATING EXPENSE
         50000 DIRECT LABOR - REGULAR                            0.00
         50005 DIRECT LABOR - OVERTIME                           0.00
         50010 INDIRECT LABOR - REGULAR - HOURLY             2,802.62
         50015 INDIRECT LABOR - OVERTIME - HOURLY                0.00
         50020 SALARY NON-EXEMPT                                 0.00
         50025 SALARY EXEMPT                               155,744.89
         50030 VACATION - HOURLY                                 0.00
         50035 VACATION - SALARY                             4,629.30
         50040 GAIN SHARE BONUS - HOURLY                         0.00
         50045 GAIN SHARE BONUS - SALARY                         0.00
         50050 CHRISTMAS BONUS - HOURLY                          0.00
         50055 CHRISTMAS BONUS - SALARY                        102.10
         50060 SEVERANCE                                         0.00
         50100 FED & STATE SOCIAL SECURITY TAX - HOURLY          0.00
         50105 FED & STATE SOCIAL SECURITY TAX - SALARY     10,872.07
         50110 FED & STATE UNEMPLOYMENT TAX                      0.00
         50200 GROUP INSURANCE - MEDICAL                    21,309.44
         50201 INS MEDICAL- EMPLOYEES CONTRIBUTIONS         -5,296.07
         50205 GROUP INSURANCE - LIFE                          674.68
         50210 WORKERS COMPENSATION EXPENSE                    857.08
         50300 PAYROLL PROCESSING EXPENSE                      528.36
         50305 FLEXIBLE SPENDING ADMINSTRATIVE EXPENS            0.00
         50306 401K ADMINSTRATIVE EXPENSE                        0.00
         50310 OTHER EMPLOYEE BENEFIT                            0.00
         51000 SUPPLIES - OPERATING                              0.00
         51005 SUPPLIES - SHIPPING                             438.57
         51010 SUPPLIES - OFFICE                               172.35
         51015 SUPPLIES - IT                                     0.00
         51020 SUPPLIES - CLEANING                               0.00
         51025 SUPPLIES - MISCELLANEOUS                         32.77
         51030 FLOOR STOCK                                       0.00
         51040 GRINDING WHEELS & ABRASIVES                       0.00
         51050 PERISHABLE TOOLING                                0.00
         51060 PRODUCT TOOLING                                   0.00
         51065 PRODUCT DEVELOPMENTS                              0.00
         51100 STANDARD WARRANTY EXPENSE                    18,608.39
         51110 EXTENDED WARRANTY EXPENSE                         0.00
         51120 SPARE PARTS FOR NON WARRANTY REPAIR &             0.00
         51200 MATERIAL AND SAMPLES                             61.75
         52000 SALES PROMOTIONS                             15,166.00
         52010 CO-OP ADVERTISING                            25,078.53
         52020 CUSTOMER CHARGEBACK                           1,637.94
         52030 COMMISSION                                   15,441.84
         52040 FREIGHT OUT                                  77,903.16
         52041 FREIGHT IN- FREIGHT & DUTY                      352.97
         52110 ADVERTISING - PRINT                           9,437.00
         52120 ADVERTISING - INTERNET                          124.15
         52125 ADVERTISING - WEB NEWS & RADIO                    0.00
         52130 PHOTOGRAPHY EXPENSE                               0.00
         52140 DOOR PRIZE-MARKTING EXPENSES                      0.00
         52145 MARKETING PROMOTION- COMMUNITY RELA             254.72
         52149 PUBLIC RELATIONS-MKTG                             0.00
         52150 WEBSITE DEVELOPMENT & MAINT.                      0.00
         52159 WEBSITE HOSTING AND SERVER                      550.00
         52200 SHOWS & CONVENTIONS - SERVICE & SET UP            0.00
         52210 SHOWS & CONVENTIONS - PROMOTIONAL M               0.00
Case 8:19-bk-14714-CB    Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                         Main Document    Page 70 of 73

         52220   SHOWS & CONVENTIONS - FREIGHT                    0.00
         52230   SHOWS & CONVENTIONS - GUEST EXPENSE              0.00
         52240   SHOWS & CONVENTIONS - DOOR PRIZE                 0.00
         52290   SHOWS & CONVENTIONS - OTHER                      0.00
         52300   TRAVEL - LODGING, AIRLINE, AUTO                  0.00
         52310   MEALS                                           33.33
         52320   ENTERTAINMENT                                    0.00
         52500   POSTAGE                                        -54.14
         52510   DUES & SUBSCRIPTIONS                         2,413.93
         52600   ERP SYSTEM EXPENSE                           1,974.57
         52610   IT INFRASTRUCTURE & MAINTENANCE                  0.00
         53010   OTHER EMPLOYEE BENEFIT                           0.00
         54000   PROPERTY TAXES                               2,350.85
         54010   SALES AND USE TAX                                0.00
         54012   OTHER TAXES                                      0.00
         54020   FIRE & GENERAL INSURANCE                     2,588.25
         54100   LEGAL FEES                                 132,000.00
         54110   AUDIT FEES                                       0.00
         54120   TAX PREPARATION FEES                         1,125.00
         54130   CONSULTING & PROFESSIONAL FEES               3,590.95
         54140   INFORMATION TECHNOLOGY CONSULTING                0.00
         54150   PERSONNEL PROCUREMENT EXPENSE                    0.00
         54160   TEMPORARY TECH AND CLERICAL SERVICES             0.00
         55000   BANK CHARGES - NONINTEREST                     955.11
         55007   FINANCING COST                                   0.00
         55010   LATE FEES AND PENALTIES                          0.00
         55015   EARLY PAY DISCOUNT                               0.00
         55020   BAD DEBT EXPENSE                                 0.00
         55040   GAIN / LOSS ON SALE OF FIXED ASSET               0.00
         56000   MAINTENANCE - MACHINERY & EQUIPMENT            141.01
         56010   MAINTENANCE - TOOLING & INSTRUCTION              0.00
         56020   MAINTENANCE - BUILDING                       5,675.73
         56050   AUTO AND TRUCK EXPENSE                           0.00
         56100   RENT - BUILDING                             21,366.00
         56110   RENT - OFFICE EQUIPMENT                         54.14
         56120   RENT - OFFSITE WAREHOUSE                         0.00
         56130   RENT - CONTAINER                                 0.00
         56140   RENT - COMPANY HOUSING                           0.00
         56150   RENT - EQUIPMENT                                 0.00
         56200   TELEPHONE                                    3,119.50
         56210   UTILITIES                                   -2,150.41
         57980   AVAILABLE TO USE                                 0.00
         57990   MISCELLANEOUS EXPENSE                            0.00
         59910   DIRECT LABOR INCURRED - ALLOCATE OUT             0.00
         59920   FACTORY OH INCURRED - ALLOCATE OUT               0.00
                 TOTAL OPERATING EXPENSE                    532,668.43

                 Profit from Operation                     -324,823.63

         NON-OPERATING INCOME EXPENSE
         90000 OTHER INCOME                                    -715.84
         90200 GAIN / LOSS ON FOREIGN CURRENCY EXCHAN             0.00
         90800 ACQUISITION EXPENSE                                0.00
               TOTAL NON-OPERATING INCOME EXPENSE              -715.84

         DEPRECIATION AND AMORTIZATION EXPENSE
         56510 DEPRECIATION - MACHINERY & EQUIP - US              0.00
Case 8:19-bk-14714-CB    Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                         Main Document    Page 71 of 73

         56511   DEPRECIATION - MACHINERY & EQUIP - MEX           0.00
         56520   DEPRECIATION - FURNITURE & FIXTURES - US        83.00
         56521   DEPRECIATION - FURNITURE & FIXTURES - ME         0.00
         56530   DEPRECIATION - OFFICE EQUIPMENT - US           462.00
         56531   DEPRECIATION - OFFICE EQUIPMENT - MEXIC          0.00
         56535   DEPRECIATION - SOFTWARE - US                   427.39
         56536   DEPRECIATION - SOFTWARE - MEXICO                 0.00
         56540   DEPRECIATION - AUTOS & TRUCKS - US               0.00
         56541   DEPRECIATION - AUTOS & TRUCKS - MEXICO           0.00
         56550   DEPRECIATION - MOLDS AND DIES - US               0.00
         56551   DEPRECIATION - MOLDS AND DIES - MEXICO           0.00
         56552   DEPRECIATION - MOLDS AND DIES (SUPPLIER        444.00
         56560   DEPRECIATION - LEASEHOLD IMPROV - US             0.00
         56561   DEPRECIATION - LEASEHOLD IMPROV - MEXIC          0.00
         56570   DEPRECIATION - CAPITAL LEASE PROP - US           0.00
         56571   DEPRECIATION - CAPITAL LEASE PROP - MEX          0.00
         56800   AMORTIZATION - TRADEMARK                         0.00
         56810   AMORTIZATION - PATENT; LICENSE                   0.00
         56820   AMORTIZATION - GOODWILL                     18,313.57
                 TOTAL DEPRECIATION AND AMORTIZATION         19,729.96

         INTEREST INCOME EXPENSE
         90100 INTEREST EXPENSE                                   0.00
                TOTAL INTEREST INCOME EXPENSE                     0.00

                 Profit before Tax Expense                  -343,837.75

         TAX EXPENSE
         91000 STATE AND LOCAL INCOME TAX                         0.00
         91100 PROVISION FOR INCOME TAX                           0.00
                TOTAL TAX EXPENSE                                 0.00

                 NET PROFIT                                 -343,837.75
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 72 of 73
Case 8:19-bk-14714-CB   Doc 92 Filed 01/21/20 Entered 01/21/20 10:33:34   Desc
                        Main Document    Page 73 of 73
